Citation Nr: 1009342	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1996 to 
November 1999, and from October 2000 to October 2005, 
including service in the Army National Guard of Puerto Rico.  
He died in October 2005.  The appellant is the Veteran's 
mother.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 administrative decision 
that, in pertinent part, found that the Veteran's death on 
October [redacted], 2005, was not incurred in the line of duty due to 
his own misconduct.  The appellant seeks DIC benefits as the 
Veteran's mother, and timely appealed.

In November 2008, the Board remanded the matter for further 
development.  VA's Appeals Management Center (AMC) 
substantially complied with the remand instructions by 
obtaining and associating the Veteran's service personnel 
records with the claims file, and by sending a notice letter 
to the appellant for substantiating a claim for DIC benefits.

 
FINDINGS OF FACT

1.  The Veteran died in October 2005.  The autopsy states the 
cause of his death as multiple blunt force injuries.  The 
manner of death was accident, and the Veteran was under the 
pharmacologic effect of alcohol at the time of death.

2.  On October [redacted], 2005, at approximately 4:30a.m., the 
Veteran was driving, together with a passenger, on Federal 
Road 49 near kilometer 3.2 in Germany, and crossed the center 
of the road and collided with a taxi vehicle coming from the 
opposite direction, and was fatally injured.  The Veteran had 
a blood alcohol concentration of 1.63, which exceeded the 
legal limit. 

3.  The Veteran's death was proximately caused by his own 
willful misconduct.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the appellant of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through December 2007 and December 2008 letters, the RO or 
VA's Appeals Management Center (AMC) notified the appellant 
of elements of DIC benefits and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical or military records, if she gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.
 
In the December 2007 letter, the RO specifically notified the 
appellant of the process by which effective dates are 
established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO or 
AMC has obtained copies of the service personnel records, law 
enforcement report, a certificate of death, and autopsy 
report.  The appellant has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the appellant in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse, children, and parents upon the service-
connected death of the Veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.5(a) (2009); see 38 U.S.C.A. 
Chapter 11.

An injury or death incurred during active military, naval, or 
air service will be deemed to have been incurred in the line 
of duty when the person on whose account benefits are claimed 
was, at the time the injury was suffered or death occurred, 
in active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 101, 105, 1110; 38 
C.F.R. §§ 3.1(m), 3.5, 3.301.

38 U.S.C.A. § 105 creates a presumption of service connection 
for injuries that occur during active duty unless a 
preponderance of the evidence establishes that the injury was 
the result of the person's own willful misconduct.  See 
Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).

"Willful misconduct" is defined as an act involving 
conscious wrongdoing or known prohibited action.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences 
and must be the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n)(1)-(3).

With regard to alcohol use, 38 C.F.R. § 3.301(c) states, in 
pertinent part, as follows:

The simple drinking of alcoholic beverage is not of 
itself willful misconduct....  If, in the drinking 
of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will 
be considered the result of the person's willful 
misconduct.

The provisions of 38 C.F.R. § 3.301(d) further state that 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.

Here, the Veteran was serving on active duty in Germany.  On 
October [redacted], 2005, at approximately 4:30 a.m., the Veteran was 
involved in a traffic accident which resulted in his death.  
Investigative reports reflect that the Veteran was driving, 
together with a passenger, on Federal Road 49 near kilometer 
3.2, and collided with a taxi vehicle coming from the 
opposite direction during darkness and while the visibility 
was foggy.  The Veteran was fatally injured, and the 
passenger and taxi driver received severe injuries.

A blood alcohol test showed that the Veteran's blood alcohol 
concentration was 1.63.  An autopsy was performed and 
revealed the cause of death as multiple blunt force injuries.  
The manner of death was accident, and the Veteran was under 
the pharmacologic effect of alcohol at the time of death.

A statement taken under oath from an acquaintance of the 
Veteran, K.J.M., indicates that on the night of October [redacted], 
2005, the Veteran and others went to the Fun Club in 
Reiskirchen, Germany.  When K.J.M. was leaving at 
approximately 4:00 a.m., he stopped and talked to the 
Veteran.  K.J.M. thought that the Veteran was drunk because 
he was standing at the bar staggering back and forth.  K.J.M. 
asked if he wanted a ride home.  The Veteran said no because 
his girlfriend was with him.  K.J.M. offered to call a cab 
for the Veteran, and did so.  K.J.M. told the Veteran that 
the cab would be there shortly.  K.J.M. then left with 
friends.

The evidence of record shows that despite consuming 
sufficient quantities of alcohol to exceed the legal limit, 
the Veteran chose to drive, demonstrating a reckless 
disregard of his own safety and the safety of others.  The 
Veteran's vehicle crossed the center of the road and was 
involved in a fatal collision.  It was determined that the 
Veteran was not in the line of duty at the time of the 
accident because of the abuse of alcohol, which was the 
proximate cause of the Veteran's death.  His actions 
constitute willful misconduct as that term has been defined 
above.  

Accordingly, entitlement to DIC benefits is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to DIC benefits is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


